Citation Nr: 1342732	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-04 823A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs, Veterans Health Administration (VHA)
 in Denver, Colorado

THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to July 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 determination by the Oklahoma City, Oklahoma VA Medical Center (VAMC).  Jurisdiction over the appeal currently resides with the VHA in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his clothing is damaged by a brace he uses for his left knee disorder which had been rated as 60 percent disabling since 2007.  He reports that he has worn a brace on his left knee since he was first prescribes one by his doctor at the Oklahoma VA Medical Center in late 2006 or early 2007.  He states that, because he lives approximately 50 miles from the nearest VA Medical Center and he does not have transportation, in the last few years he had paid out of his own pocket to replace his knee brace because he cannot get to the VA Medical Center.

A clothing allowance is payable to a Veteran who has a service-connected disability if: (1) A VA examination or hospital or examination report from a facility specified in § 3.326(c) discloses that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing because of such disability and such disability is the loss or loss of use of a hand or foot compensable at a rate specified in §3.350(a), (b), (c), (d), or (f); or (2).  The Chief Medical Director or designee certifies that because of such disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability irreparable damage is done to the Veteran's outer garments.  38 U.S.C.A. § 1162 (West 2002 & Supp. 2012); 38 C.F.R. § 3.810(a) (2013).  

Service connection is in effect for a left knee disorder, this disability is rated as 60 percent disabling, and the agency of original jurisdiction confirmed in the February 2012 statement of the case that VA treatment records show that he was last given a brace by VA for his left knee in November 2008.  The Veteran also provides a competent account of his personal observations as to the impact this orthopedic devices has on his clothing as well as why the post-November 2008 VA treatment records do not show his being given another knee brace by VA.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the determinative questions for this appeal centers on whether an orthopedic device is still required because of his service-connected left knee disorder and whether this devise tends to wear or tear the Veteran's clothing.  See 38 C.F.R. § 3.810(a)(1).  

Therefore, the Board finds that the claim must be remanded to obtain an opinion/certification of the Chief Medical Director or designee on these questions.  In this regard, the Chief Medical Director or designee must be provided access to the Veteran's clothing so that the requested determination can be provided.

The record also suggests that the Veteran receives, on occasion, treatment for his service-connected left knee disorder from VA Medical Centers in Oklahoma City and Leavenworth.  However, his post-June 2009 treatment records do not appeal in the claims file.  Therefore, while the appeal is in remand status these records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of the his need for an orthopedic device and the impact it has on his clothing, including information regarding the specific make and model of the devices and copies of all receipts for his payments for the device.  He should also be invited to submit evidence of wear and tear of his clothing caused by his left knee brace.  He should be provided an appropriate amount of time to submit this evidence.

2.  Obtain and associate with the claims file, either physically or electronically, all of the Veteran's post-June 2009 treatment records from the VA Medical Centers in Oklahoma City and Leavenworth.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Arrange for an appropriate examination of the Veteran by a VA examiner, the Chief Medical Director or designee.  

The Veteran should be asked to bring with him to the examination a sample selection of the clothing he wears that is damaged by his left knee brace.

If the Veteran is unable to report for an in-person VA examination due to, for example, a lack of transportation, a VA examiner should offer an opinion based on the evidence of record. 

The claims folder should be made available to and reviewed by the examining medical professional, with such noted in the provided examination report.  The provided opinions must reflect consideration of both medical and lay evidence of record, to include the Veteran's competent account as to his need for an orthopedic appliance and the impact the device has on the wear and tear of his clothing.  

The examiner, the Chief Medical Director or designee, as the left knee orthopedic appliance should state whether (I) it is necessary because of a service-connected disability and (II) it is as likely as not that the device tends to wear or tear the Veteran's clothing.  A complete rationale for all findings and conclusions should be set forth in a legible report. 

4.  Then readjudicate the claim.  If the benefits sought remain denied, provide the Veteran with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

